Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Election of Species in the reply filed on 02/14/22 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over HAMANO et al., US 20190141255 in view of Wang et al., US 20200336684, KEELAN et al., US 20160225805.
In considering claim 1, 

    PNG
    media_image1.png
    506
    546
    media_image1.png
    Greyscale

	a) the claimed memory is met by HAMANO (Fig 10, para 130-136) which discloses that defective pixel information which includes non-image capturing pixels such as focus detection pixels (para 132), which uses prestored (stored in memory) information (as noted by the instant disclosure the first correction information may include pixel location/position data, para 10) on positions of defective pixels (includes focus pixels).  The prestored data pertains to the image sensor 14 (Fig 1) which includes memory 24 and/or 30 (para 47). 
	b) the claimed color correction is met by system controller 50 (image processor 20) (para 132) which performs pixel interpolation to produce the image data (para 43). 

    PNG
    media_image2.png
    581
    384
    media_image2.png
    Greyscale

	The examiner notes that HAMANO does not disclose a conventional auto-focus image sensor nor the difference in colors pixel such pixels (focus pixel and capture pixels). (conventionally known as PDAF---phase difference automatic focus image sensor), which also include pixels such as Hamano sensor, pixels that are used to focus and pixels that are used to capture image data). 
	The examiner incorporates, Wang et al., US 20200336684 (para 3, 36) which discloses such conventional automatic focus image sensor (PDAF).   

	It is noted that Wang also discloses the pixels (including the focus and image capturing pixels) may be various colors (para 66-67) where the interpolation carried out is based upon the neighboring pixels.
	It is noted the combination above, does not explicitly recite the different colors between the focus pixels and the capturing pixels, the examiner notes it is conventional in the art in the use of image sensors to use the same or different colors.
The examiner incorporates KEELAN et al., US 20160225805, (para 44), which discloses that the phase detection pixel utilize the green color (same as disclosed by applicant)  or other colors, which replaces the phase detection pixels with interpolated image pixels.  Thus the first color of the phase detection pixels may be green, and the image capturing pixels may also include the red, green and blue.  Thus when the interpolation of the pixels is carried out, the neighboring pixels (image capture pixels) surrounding the focus detection pixels would be used to change/adjust the colors (change the color from green to blue, red, combination of rb, rg, bg etc…). 
	The motivation to modify the above combination with KEELAN would provide accurate phase detection and allow for improved image correction of image capture pixels, thus being obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

	In considering claim 2, 

	
    PNG
    media_image3.png
    402
    767
    media_image3.png
    Greyscale

	In considering claim 17, 
	Refer to claim 1. 

Allowable Subject Matter
Claim 21 is allowed.
s 3-16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Claim 21 the additional limitations of claim 21, not previously claimed in claims 1 and 17, are not taught/suggested by the prior art of record and are non-obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
The following is a statement of reasons for the indication of allowable subject matter:   The additional limitations in the objected to claims in combination with their respective dependency on the rejected claims are not taught/suggested by the prior art and are not considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see references on attached form PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786

An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer Readable Format (CRF) sequence listings for pending biotechnology patent applications, which were filed in paper form.